Citation Nr: 1043170	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for hypertension, claimed as 
secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from May 1965 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The medical opinion evidence of record reflects that the 
Veteran's currently diagnosed hypertension is at least as likely 
as not etiologically related to his service-connected diabetes 
mellitus.
 

CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the 
criteria for service connection for hypertension, claimed as 
secondary to service-connected diabetes mellitus, are met.  38 
U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Given the favorable disposition of the Veteran's claim for 
service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, on appeal, the Board finds 
that all notification and development action needed to fairly 
adjudicate this claim has been accomplished.

II.  Service connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service. 38 C.F.R. § 
3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury. Such permits a grant of service 
connection not only for disability caused by a service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice- connected disability by a service-
connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995); 38 C.F.R. § 3.310(b).

The Veteran specifically contends that his service-connected 
diabetes mellitus has caused or aggravated his hypertension.  

A February 1993 Mayo Clinic medical record reflects that the Veteran 
was diagnosed with several disabilities, to include diabetes mellitus 
and borderline hypertension.

In a November 2002 VA general medical examination report, a VA 
examiner opined that the Veteran's diabetes was as likely as not a 
contributor to the Veteran's coronary artery disease; however, no 
opinion was provided as to the relation to the Veteran's 
hypertension.

A November 2003 VA medical record notes that the Veteran is diagnosed 
with hypertension, benign. 

In a June 2005 VA heart examination report, the VA examiner 
stated that the Veteran had infrequent medical care, and his back 
surgery records are not available, which should have included 
some vital signs as well as possibly some lab studies, based upon 
available information for review, it is not possible to state 
which preceded which, his diabetes or his hypertension.  He has 
no evidence of any diabetic nephropathy so his hypertension would 
be considered essential hypertension, but it is not present to 
state which played the greatest risk factor in his development of 
his coronary artery disease; his diabetes, his out of control 
hypertriglyceridemia and cholesterolemia, or his nicotine 
addiction and chronic smoking, or his diabetes mellitus type 2, 
without resorting to mere speculation.  The Board notes at the 
time of this VA examination, the Veteran was already service-
connected for coronary artery disease.  The issue was whether the 
Veteran's diagnosed hypertension was caused or aggravated by his 
service-connected diabetes mellitus; however, these findings lack 
clarity as to the examiner's actual opinion regarding the 
etiology of the Veteran's hypertension.  

In April 2010, the Board sought an opinion from the Veterans 
Health Administration (VHA) to determine whether the Veteran's 
diagnosed hypertension was at least as likely as not 
etiologically related to or otherwise caused by or made 
permanently worse (aggravated) by his service-connected diabetes 
mellitus.

In June 2010, the Board received a thorough VHA opinion from a VA 
cardiologist addressing the question posed, as noted above.  In 
this regard, the VA cardiologist discussed the Veteran's 
pertinent medical history based on his review of the claims file 
and the medical records associated within.  After careful review 
of the records, the VA cardiologist opined that the Veteran's 
diagnosed hypertension was at least as likely as not 
etiologically related to his service-connected diabetes.  He 
discussed his rationale for his favorable opinion in detail.  He 
found that the Mayo Clinic records indicated fairly severe 
diabetes with only borderline hypertension in 1993, suggesting 
that diabetes did, in fact, precede the hypertension in the 
Veteran.  He noted that given the natural course of these 
conditions, probably both were present long before his visit.  
This would make it difficult to assign precedence, although based 
on severity, it seems reasonable to grant that the diabetes came 
first.  Second, he pointed out that hypertension is extremely 
common in diabetics without renal dysfunction.  The mechanisms 
underlying the connection between and hypertension are likely 
multifactorial.  He furthered that there is evidence that Agent 
Orange exposure leads to insulin resistance, which has been show 
in the medical literature to be an underlying cause of both 
diabetes and hypertension.  While factors other than diabetes may 
be contributing to the Veteran's hypertension (much as other 
factors than diabetes are contributing to the Veteran's service-
connected coronary disease), the VA cardiologist believed that it 
is more likely than not that the Veteran's service-connected 
diabetes is a significant causal factor of his hypertension.   

The Board finds that the VHA opinion provided by a VA 
cardiologist clearly provides a nexus between the Veteran's 
current hypertension and his service-connected diabetes mellitus.  
The Board notes that the VA cardiologist reviewed the claims 
file, discussed pertinent medical evidence, and provided a 
comprehensive discussion of his rationale for his favorable 
opinion.  Significantly, the opinion of the VA cardiologist, who 
provided the VHA opinion, is not contradicted by any other 
opinion of record.  The Board points out that VA adjudicators are 
not free to ignore or disregard the medical conclusions of a VA 
physician.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Willis v. Derwinski, 1 Vet. App. 66 (1991).

In light of the aforementioned evidence of record, the Board 
finds that a grant of service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus, is 
warranted.





ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


